ACCEPTED
                                                                                              01-15-00789-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                       12/17/2015 11:01:00 AM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK




                         Cause No. 01-15-00789-CV
                                                              FILED IN
__________________________________________________________________
                                                        1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                       IN THE COURT OF APPEALS         12/17/2015 11:01:00 AM
              FIRST COURT OF APPEALS DISTRICT OF TEXAS  CHRISTOPHER A. PRINE
                            HOUSTON, TEXAS                      Clerk
__________________________________________________________________

                                    LOAN NGUYEN
                                                                             Appellant,
                                            V.

                               TARGET CORPORATION

                                                                             Appellee.


        On Appeal from The 269th Judicial District Court of Harris County, Texas
                         Trial Court Cause No. 2013-76879

__________________________________________________________________

     APPELLEE TARGET CORPORATION’S MOTION TO DISMISS FOR
                        WANT OF PROSECUTION
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Defendant TARGET CORPORATION files this Motion to Dismiss the

Appellant’s Notice of Appeal for Want of Prosecution based on Appellant Loan

Nguyen’s failure to diligently prosecute her claims.

      1.     On September 14th, 2015, this Honorable Court received a Notice of

Assignment from the 269th Judicial District Court of Harris County, Texas.




                                            1
        2.         On September 15th, 2015, this Honorable Court issued a Notice requiring

that Appellant file her filing fee on or before October 5, 2015. Further, this Court

required that the District Court Reporter file the record on or before October 9, 2015.

        3.         On October 6, 2015, this Honorable Court issued a reminder to the

Appellant, noting that the filing fee had not been paid and that if the fee was not paid on

or before November 5, 2015, the appeal may be dismissed.

        4.         Contrary to the Texas Rules of Appellate Procedure and this Court’s prior

Notices, neither the filing fee nor the underlying record have been filed with this

Honorable Court. In this regard, the Appellant has not paid the filing fee and has not paid

for the underlying record. Thus, Appellee Target Corporation respectfully requests that

this Honorable Court dismiss Appellant Loan Nguyen’s Appeal for want of prosecution.

                                             PRAYER

        For the foregoing reasons, Appellee TARGET CORPORATION respectfully

moves        the     Court    to   dismiss    Appellant    Loan    Nguyen’s     Notice    of

Appeal and Appellant Defendant TARGET CORPORATION seeks all costs of court.

                                              Respectfully submitted,

                                              GERMER, PLLC


                                              By:   /s/ Troy A. Williams
                                                    TROY A. WILLIAMS
                                                    State Bar No. 00788678
                                                    ROBIN BLANCHETTE
                                                    State Bar. No. 24045509
                                              Three Allen Center
                                              333 Clay Street, Suite 4950
                                              Houston, Texas 77002
                                              Telephone: (713) 650-1313
                                              Facsimile: (713) 739-7420
                                                2
                                         E-Mail: twilliams@germer.com

                                         ATTORNEYS FOR DEFENDANT,
                                         TARGET CORPORATION

                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly sent by facsimile transmission, on December 17, 2015 to the following
counsel:

      (713) 831-6899
      Todd E. Webb
      The Webb Law Firm
      3730 Kirby Dr., Suite 1200
      Houston, TX 77098



                                                    /s/ Troy A. Williams
                                                       TROY A. WILLIAMS




                                           3